DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tennyson et al. (US 2012/0292357).
Regarding claim 1, Tennyson discloses a vehicle rack system, comprising: a tongue portion (14) configured to engage a hitch receiver behind a vehicle, a lower crossbeam structure (18, 24 or 34) connected to the tongue portion, a mast (26) having a lower end portion and an upper end portion, the lower end portion of the mast being connected to the lower crossbeam structure, an upper crossbeam structure (30) connected to the upper end portion of the mast, a first pair of arms (38) extending horizontally from the lower crossbeam structure, a second pair of arms (40) extending horizontally from the upper crossbeam structure, each pair of arms configured to support a recreational equipment carrier. See Figs. 1-4. 
Regarding claim 6, each of the arms has a clamp device (48) for securing a recreational equipment carrier (50) to the respective arm. See Fig. 11. 
Regarding claim 7, Tennyson discloses a rack for carrying recreational equipment on a vehicle, comprising: a tongue portion (14) configured to engage a hitch receiver behind a vehicle, a lower load support structure including a first lateral member (18, 24 or 34) connected to the tongue portion, and including first and second arms (38)  configured to support a first recreational equipment carrier; and an upper load support structure including a second lateral member (30) connected to the first lateral member by a mast (26) , and including third and fourth arms (40) configured to support a second recreational equipment carrier. See Figs. 1-4. 
Regarding claim 8, the mast is selectively detachable (at 28) from the lower load support structure. See Fig. 4. 
Regarding claim 12, Tennyson discloses a recreational equipment transport system, comprising: a tongue portion (14) configured to engage a hitch receiver behind a vehicle, a lower load support structure (18, 24 or 34) connected to the tongue portion; an upper load support structure (30) connected to the lower support structure by a mast (26); a first recreational equipment carrier (50), supported on the lower load support structure; and a second recreational equipment carrier (other 50), supported on the upper load support structure. See Figs. 1-4. 
Regarding claim 13, the lower load support structure includes first and second arms (38) connected to a first lateral member, wherein the first lateral member is connected to the tongue portion. See Figs. 1-4. 
Regarding claim 14, the upper load support structure includes third and fourth arms (40) connected to a second lateral member. See Figs. 1-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson as applied above in further view of Tressel (US 9,199,583).
Regarding claims 2 and 17, Tennyson does not disclose a pivoting portion as claimed. Tressel, which is drawn to a rack system, discloses a lower crossbeam structure (13) (and first lateral member) that has a fixed portion and a pivoting portion (22), a first pair of arms being connected to the pivoting portion of the lower crossbeam structure. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the lower crossbeam and arms of Tennyson for that of Tressel’s with a fixed and pivoting portion in order to create more space in a stowed positioned. 
Regarding claim 3, the mast extends upward from the pivoting portion of the lower crossbeam structure. See Figs. 1-4. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson as applied above in further view of LeDuc et al. (US 6,701,913).
Regarding claims 4 and 11, Tennyson does not disclose a rotatable crossbeam / upper load support structure as claimed. LeDuc, which is drawn to a rack system, discloses an upper end portion of a mast (376) that has a longitudinal axis, an upper crossbeam structure (390) (and upper load support structure) rotatable around the longitudinal axis of the mast. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the upper crossbeam (and upper load support structure) of Tennyson be rotatable, as disclosed by LeDuc, in order to access the crossbeam and equipment from different angles. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson as applied above in further view of Aikins et al. (US 5,690,260).
Regarding claims 5 and 9, Tennyson does not disclose the arms as claimed. Aikins, which is drawn to a rack system, discloses a first pair of arms (54) pivotable between a use position perpendicular to the lower crossbeam structure and a stowed position parallel to the lower crossbeam structure. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the arms of Tennyson pivot, as disclosed by Aikins, in order to create space in a stowed position. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tennyson as applied above in further view of Gray (US 8,800,831).
Regarding claim 10, Tennyson does not disclose the arms as claimed. Gray, which is drawn to a rack system, discloses arms (12) that are expandable. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the third and fourth arms of Tennyson be expandable, as disclosed by Gray, in order to support different sized items.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tennyson and Tressel as applied above in further view of Turner (US 11,001,313).
Regarding claim 17, Tennyson does not disclose a jack as claimed. Turner, which is drawn to a rack system, discloses a jack (11) configured to engage a ground surface and an underside of a portion of a lateral member. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a jack, as disclosed by Turner, on the pivotable portion of the lateral member in order to stabilize the system when equipment is attached. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson as applied above in further view of Porter et al. (US 5,460,304).
Regarding claim 19, Tennyson does not disclose light assemblies as claimed. Porter, which is drawn to a rack system, discloses first and second light assemblies (58), each configured for operative connection to an electrical system of the vehicle. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have light assemblies on the system of Tennyson, as disclosed by Porter, in order to provide turn signals, etc. on the back of a vehicle. 
Regarding claim 20, Tennyson does not disclose wheel assemblies as claimed. Porter discloses a first or the second recreational equipment carrier that is a cargo basket, and further including a plurality of wheel assemblies (70) and a handle assembly (56) configured for mounting to the cargo basket. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have wheel and handle assemblies on the system of Tennyson, as disclosed by Porter, in order to facilitate the transportation of the equipment carrier. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson as applied above in further view of Schuling (US 2019/0256156).
Regarding claim 15, Tennyson does not disclose clamps as claimed. Schuling, which is drawn to a rack system, discloses arms (100) that include a clamp (112) with first (108a) and second wedge (other 108a) structures, the first wedge structure being movable relative to the second wedge structure along the arm. See Figs. 1-14. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have clamps with wedges as disclosed by Schuling on the system of Tennyson in order to secure items. 
Regarding claim 16, Tennyson discloses each of the first and second recreational equipment carriers includes first and second cleats (64, 66), each cleat being capable of being configured to be received by the clamp of one of the arms. See Fig. 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734